DETAILED ACTION

Response to Amendment

	Amendments and response received 06/30/2022 have been entered. Claims 1-24 are currently pending in this application. Claims 1-18, 20, 21, 23 and 24 have been amended. Amendments and response are addressed hereinbelow.

Claim Interpretation

	In light of the amendment to the claim which now provides structure for the claim limitations, the examiner hereby withdraws the previous interpretation as invoking means-plus-function.

Claim Rejections - 35 USC § 101

	In light of the amendments to the claims, the examiner hereby withdraws the previous grounds of rejection.  

Allowable Subject Matter

Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches a color processing system comprising a color mapper programmed to map a plurality of colors with a plurality of numerical codes, each of the plurality of numerical codes representing a unique color in a color space, wherein each of the plurality of numerical codes is a unique integer determined based on a combination of prime numbers, wherein the plurality of numerical codes are integers calculated based on addition and multiplication of a plurality of prime numbers.
The closest prior art, Alisa Mesh-Iliescu et al (US 20140267369 A1), teaches determining colors by processing one or more codes in a code sequence to obtain a stream of integers and mapping the resulting integers to a color in one or more color calibration cells, the one or more color calibration cells containing one or more samples of colors used in an encoded image. However, the prior art fails to teach each of the plurality of numerical codes is a unique integer determined based on a combination of prime numbers, wherein the plurality of numerical codes are integers calculated based on addition and multiplication of a plurality of prime numbers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
July 28, 2022